Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 1 of 12 PageID: 568




                            Exhibit A
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 2 of 12 PageID: 569




                                            Federal Court Cases
      Date Filed    Case Caption and Transferee          Court           Current Assigned Judge
                        Court Docket Number
 1   06/03/2019    Gutierrez v. American Medical       D.N.J.     Judge Madeline C. Arleo
                   Collection Agency, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16545
                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo

 2   06/03/2019    Marler v. Quest Diagnostics, Inc.   D.N.J.     Judge Madeline C. Arleo

                   2:19-cv-16542                                  Magistrate Judge Michael A. Hammer

                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo


 3   06/04/2019    Worthey v. American Medical         D.N.J.     Judge Madeline C. Arleo
                   Collection Agency, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16544
                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo

 4   06/04/2019    Vieyra v. Quest Diagnostics Inc.    D.N.J.     Judge Madeline C. Arleo

                   2:19-cv-13396                                  Magistrate Judge Michael A. Hammer

                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo


 5   06/04/2019    Fernandez v. American Medical       D.N.J.     Judge Madeline C. Arleo
                   Collection Agency, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-13398
                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 3 of 12 PageID: 570




                                            Federal Court Cases
      Date Filed     Case Caption and Transferee         Court           Current Assigned Judge
                        Court Docket Number
 6    06/04/2019   Lanouette v. Retrieval-Masters     D.N.J.      Judge Madeline C. Arleo
                   Creditors Bureau, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-17046
                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo



 7    06/04/2019   Grauberger v. Quest Diagnostics    D.N.J.      Judge Madeline C. Arleo
                   Incorporated
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16541
                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo


 8    06/05/2019   Julin v. Quest Diagnostics         D.N.J.      Judge Madeline C. Arleo
                   Incorporated
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-13446
                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo



 9    06/05/2019   Mayer v. Quest Diagnostics, Inc.   D.N.J.      Judge Madeline C. Arleo

                   2:19-cv-16543                                  Magistrate Judge Michael A. Hammer

                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo


 10   06/05/2019   Oswald v. American Medical         D.N.J.      Judge Madeline C. Arleo
                   Collection Agency, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-17036
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo


 11   06/06/2019   Meisel v. American Medical         D.N.J.      Judge Madeline Cox Arleo
                   Collection Agency, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-13484

                                                  2
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 4 of 12 PageID: 571




                                           Federal Court Cases
      Date Filed     Case Caption and Transferee          Court          Current Assigned Judge
                        Court Docket Number
 12   06/06/2019   Carbonneau v. Quest Diagnostics      D.N.J.    Judge Madeline C. Arleo
                   Incorporated
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-13472

                                                                  07/31/2019 JPML Transfer Order to
                                                                  D.N.J. and assigned to Judge Arleo


 13   06/06/2019   Villarreal v. American Medical       D.N.J.    Judge Madeline C. Arleo
                   Collection Agency, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-17037
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo


 14   06/07/2019   Rahill v. Quest Diagnostics          D.N.J.    Judge Madeline C. Arleo

                   2:19-cv-13510                                  Magistrate Judge Michael A. Hammer

                                                                  Re-assigned within D.N.J. to Judge Arleo



 15   06/07/2019   Henry v. American Medical            D.N.J.    Judge Madeline C. Arleo
                   Collection Agency, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16711
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo


 16   06/11/2019   Rogge v. Quest Diagnostics           D.N.J.    Judge Madeline C. Arleo
                   Incorporated
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-13648
                                                                  Re-assigned within D.N.J. to Judge Arleo




                                                    3
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 5 of 12 PageID: 572




                                             Federal Court Cases
      Date Filed     Case Caption and Transferee            Court          Current Assigned Judge
                        Court Docket Number
 17   06/11/2019   DeMarco v. Quest Diagnostics           D.N.J.    Judge Madeline C. Arleo
                   Incorporated
                                                                    Magistrate Judge Michael A. Hammer
                   2:19-cv-16685
                                                                    CTO-1
                                                                    Transfer to D.N.J. and assigned to Judge
                                                                    Arleo

 18   06/12/2019   Ryan v. Quest Diagnostics, Inc.        D.N.J.    Judge Madeline C. Arleo

                   2:19-cv-16666                                    Magistrate Judge Michael A. Hammer

                                                                    CTO-1
                                                                    Transfer to D.N.J. and assigned to Judge
                                                                    Arleo


 19   06/13/2019   Key v. American Medical                D.N.J.    Judge Madeline C. Arleo
                   Collection Agency, Inc.
                                                                    Magistrate Judge Michael A. Hammer
                   2:19-cv-16984
                                                                    CTO-1
                                                                    Transfer to D.N.J. and assigned to Judge
                                                                    Arleo

 20   06/13/2019   Finch v. Quest Diagnostics, Inc.       D.N.J.    Judge Madeline C. Arleo

                   2:19-cv-16573                                    Magistrate Judge Michael A. Hammer

                                                                    CTO-1
                                                                    Transfer to D.N.J. and assigned to Judge
                                                                    Arleo


 21   06/13/2019   Finch v. Laboratory Corporation        D.N.J.    Judge Madeline C. Arleo
                   of America Holdings
                                                                    Magistrate Judge Michael A. Hammer
                   2:19-cv-16574
                                                                    CTO-1
                                                                    Transfer to D.N.J. and assigned to Judge
                                                                    Arleo




                                                      4
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 6 of 12 PageID: 573




                                           Federal Court Cases
      Date Filed     Case Caption and Transferee          Court          Current Assigned Judge
                         Court Docket Number
 22   06/14/2019   Jilek v. Retrieval-Masters           D.N.J.    Judge Madeline C. Arleo
                   Creditors Bureau, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16983
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo

 23   06/18/2019   Johnston v. Quest Diagnostics,       D.N.J.    Judge Madeline C. Arleo
                   Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-13957                                  Re-assigned within D.N.J. to Judge Arleo



 24   06/18/2019   Hively v. Laboratory Corporation     D.N.J.    Judge Madeline C. Arleo
                   of America Holdings
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16584
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo

 25   06/19/2019   Shulman v. Laboratory                D.N.J.    Judge Madeline C. Arleo
                   Corporation of America Holdings
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16575
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo

 26   06/20/2019   Webb v. Quest Diagnostics            D.N.J.    Judge Madeline C. Arleo
                   Incorporated
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16670
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo




                                                    5
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 7 of 12 PageID: 574




                                          Federal Court Cases
      Date Filed     Case Caption and Transferee         Court          Current Assigned Judge
                        Court Docket Number
 27   06/20/2019   Cinelli v. Quest Diagnostics        D.N.J.    Judge Madeline C. Arleo
                   Incorporated
                                                                 Magistrate Judge Michael A. Hammer
                   2:19-cv-16982
                                                                 CTO-1
                                                                 Transfer to D.N.J. and assigned to Judge
                                                                 Arleo

 28   06/20/2019   Benadom v. Quest Diagnostics Inc.   D.N.J.    Judge Madeline Cox Arleo

                   2:19-cv-14037                                 Magistrate Judge Michael A. Hammer


 29   06/21/2019   Chuha v. Quest Diagnostics          D.N.J.    Judge Madeline C. Arleo
                   Incorporated
                                                                 Magistrate Judge Michael A. Hammer
                   2:19-cv-16601
                                                                 CTO-1
                                                                 Transfer to D.N.J. and assigned to Judge
                                                                 Arleo

 30   06/24/2019   Brown-Wells v. Laboratory           D.N.J.    Judge Madeline C. Arleo
                   Corporation of America Holdings
                                                                 Magistrate Judge Michael A. Hammer
                   2:19-cv-16577
                                                                 CTO-1
                                                                 Transfer to D.N.J. and assigned to Judge
                                                                 Arleo

 31   06/25/2019   Laughlin v. Optum360, LLC           D.N.J.    Judge Madeline C. Arleo

                   2:19-cv-16568                                 Magistrate Judge Michael A. Hammer

                                                                 CTO-1
                                                                 Transfer to D.N.J. and assigned to Judge
                                                                 Arleo

 32   06/26/2019   Allende v. Laboratory Corporation   D.N.J.    Judge Madeline C. Arleo
                   of America
                                                                 Magistrate Judge Michael A. Hammer
                   2:19-cv-16703
                                                                 CTO-1
                                                                 Transfer to D.N.J. and assigned to Judge
                                                                 Arleo




                                                 6
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 8 of 12 PageID: 575




                                           Federal Court Cases
      Date Filed    Case Caption and Transferee          Court          Current Assigned Judge
                        Court Docket Number
 33   06/27/2019   Hollway v. Quest Diagnostics Inc.   D.N.J.    Judge Madeline C. Arleo

                   2:19-cv-14392                                 Magistrate Judge Michael A. Hammer

                                                                 Re-assigned within D.N.J. to Judge Arleo


 34   06/28/2019   Raben v. Quest Diagnostics, Inc.    D.N.J.    Judge Madeline C. Arleo

                   2:19-cv-16603                                 Magistrate Judge Michael A. Hammer

                                                                 CTO-1
                                                                 Transfer to D.N.J. and assigned to Judge
                                                                 Arleo

 35   07/03/2019   DeMarshall v. Optum360, LLC         D.N.J..   Judge Madeline C. Arleo

                   2:19-cv-16562                                 Magistrate Judge Michael A. Hammer

                                                                 CTO-1
                                                                 Transfer to D.N.J. and assigned to Judge
                                                                 Arleo

 36   07/03/2019   Wallach v. Laboratory               D.N.J.    Judge Madeline C. Arleo
                   Corporation of America Holdings
                                                                 Magistrate Judge Michael A. Hammer
                   2:19-cv-16710
                                                                 CTO-1
                                                                 Transfer to D.N.J. and assigned to Judge
                                                                 Arleo

 37   07/05/2019   Woods v. Quest Diagnostics          D.N.J.    Judge Madeline C. Arleo
                   Incorporated
                                                                 Magistrate Judge Michael A. Hammer
                   2:19-cv-16689
                                                                 CTO-1
                                                                 Transfer to D.N.J. and assigned to Judge
                                                                 Arleo

 38   07/10/2019   French v. Quest Diagnostics         D.N.J.    Judge Madeline Cox Arleo
                   Incorporated
                                                                 Magistrate Judge Michael A. Hammer
                   2:19-cv-14956




                                                  7
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 9 of 12 PageID: 576




                                            Federal Court Cases
      Date Filed    Case Caption and Transferee           Court          Current Assigned Judge
                       Court Docket Number
 39   07/16/2019   Mohamad v. Laboratory                D.N.J.    Judge Madeline C. Arleo
                   Corporation of America Holdings
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16576
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo

 40   07/19/2019   Smith v. Optum 360 LLC               D.N.J.    Judge Madeline C. Arleo

                   2:19-cv-16571                                  Magistrate Judge Michael A. Hammer

                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo

 41   07/23/2019   Freeman v. American Medical          D.N.J.    Judge Madeline C. Arleo
                   Collection Agency
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16981
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo

 42   07/24/2019   Ocasio v. Laboratory Corporation     D.N.J.    Judge Madeline C. Arleo
                   of America Holdings
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16604
                                                                  CTO-1
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo

 43   07/30/2019   Carroll v. Quest Diagnostics, Inc.   D.N.J.    Judge Madeline Cox Arleo

                   2:19-cv-17038                                  Magistrate Judge Michael A. Hammer

                                                                  CTO-2
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo




                                                   8
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 10 of 12 PageID: 577




                                            Federal Court Cases
      Date Filed     Case Caption and Transferee          Court          Current Assigned Judge
                        Court Docket Number
 44   07/30/2019   Whalen v. Sunrise Medical            D.N.J.    Judge Madeline Cox Arleo
                   Laboratories, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-04378
                                                                  CTO-6
                   (E.D.N.Y. docket number; no                    Transfer to D.N.J. and assigned to Judge
                   D.N.J. docket number assigned)                 Arleo

 45   07/31/2019   In re American Medical Collection    D.N.J.    Judge Madeline Cox Arleo
                   Agency, Inc., Customer Data
                   Security Breach Litigation                     Magistrate Judge Michael A. Hammer


                   2:19-MD-02904

 46   08/01/2019   Dermody v. American Medical          D.N.J.    Judge Madeline Cox Arleo
                   Collection Agency, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16985
                                                                  CTO-2
                                                                  Transfer to D.N.J. and assigned to Judge
                                                                  Arleo

 47   08/09/2019   Johns v. Bio-Reference               D.N.J.    Judge Madeline Cox Arleo
                   Laboratories, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16533



 48   08/09/2019   Bowers v. Quest Diagnostics,         D.N.J.    Judge Madeline Cox Arleo
                   Clinical Laboratories, Inc.
                                                                  Magistrate Judge Michael A. Hammer
                   2:19-cv-16523



 49   08/09/2019   Graifman v. CareCentrix, Inc.        D.N.J.    Judge Madeline Cox Arleo

                   2:19-cv-16530                                  Magistrate Judge Michael A. Hammer




                                                    9
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 11 of 12 PageID: 578




                                          Federal Court Cases
      Date Filed     Case Caption and Transferee        Court           Current Assigned Judge
                        Court Docket Number
 50   08/12/2019   Aponte v. Laboratory Corporation   D.N.J.    Judge Madeline Cox Arleo
                   of America Holdings
                                                                Magistrate Judge Michael A. Hammer
                   1:19-cv-00824
                                                                CTO-4
                   (M.D.N.C. docket number; no                  Transferred to D.N.J. and assigned to
                   D.N.J. docket number assigned)               Judge Arleo

 51   08/12/2019   Hayhurst v. Laboratory             D.N.J.    Judge Madeline Cox Arleo
                   Corporation of America Holdings
                                                                Magistrate Judge Michael A. Hammer
                   2:19-cv-17163
                                                                CTO-3
                                                                Transferred to D.N.J. and assigned to
                                                                Judge Arleo
 52   08/13/2019   Thomas v. Retrieval Masters        D.N.J.    Judge Madeline Cox Arleo
                   Credit Bureau Inc.
                                                                Magistrate Judge Michael A. Hammer
                   2:19-cv-17367
                                                                CTO-4
                                                                Transferred to D.N.J. and assigned to
                                                                Judge Arleo
 53   08/20/2019   Dragoo v. Quest Diagnostics        D.N.J.    Judge Madeline Cox Arleo
                   Incorporated
                                                                Magistrate Judge Michael A. Hammer
                   19-cv-17638
                                                                CTO-5
                   Removed from:                                Transferred to D.N.J. and assigned to
                   Superior Court State of CA County            Judge Arleo
                   San Luis Obispo, 19LC-0676
 54   08/23/2019   Gray v. Laboratory Corporation of D.N.J.     Judge Madeline Cox Arleo
                   America Holdings
                                                                Magistrate Judge Michael A. Hammer
                   2:19-cv-17788
                                                                CTO-7
                                                                Transferred to D.N.J. and assigned to
                                                                Judge Arleo




                                                 10
Case 2:19-md-02904-MCA-MAH Document 63-1 Filed 09/24/19 Page 12 of 12 PageID: 579




                                              State Court Cases

      Date Filed    Case Caption and State Court           Court              Current Assigned Judge
                          Docket Number
 55   07/25/2019   Jacobson v. Quest Diagnostics         N.J. Super.   Judge Steven J. Polansky
                   Incorporated                          Ct.
                                                         (Camden
                   CAM-L-002997-19                       Cty.)         Not part of MDL



 56   08/10/2019   Smahaj v. Retrieval-Masters           N.Y.          No Judge Assigned
                   Creditors Bureau, Inc., et al.        Supreme
                                                         Ct.           Not part of MDL
                                                         (Westchest
                                                         er Cty.)




                                                    11
